Case 1:21-cv-00145-CFC Document 10 Filed 07/30/21 Page 1 of 6 PagelD #: 49

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
TERRANCE J.M. STOKES,
Plaintiff,
v. : Civ. No. 21-145-CFC

PA DEPARTMENT OF CORRECTION, ;
et al., ot

Defendants.

 

Terrance J.M. Stokes, James T. Vaughn Correctional Center, Smyrna, Delaware, Pro
Se Plaintiff.

MEMORANDUM OPINION

July 30, 2021
Wilmington, Delaware

 
Case 1:21-cv-00145-CFC Document 10 Filed 07/30/21 Page 2 of 6 PagelD #: 50

(rh

CONNOLLY, Chief Judge:
I. INTRODUCTION

Plaintiff Terrance J. M. Stokes, an inmate at the James T. Vaughn Correctional
Center in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983. (D.I. 3)
Plaintiff appears pro se and has been granted leave to proceed in forma pauperis. (D.1.
5) The Court proceeds to review and screen the matter pursuant to 28 U.S.C. §
1915(e)(2)(b) and § 1915A(a).
ll. BACKGROUND

The following facts are taken from the Complaint and assumed to be true for
screening purposes. See Umland v. PLANCO Fin. Servs., Inc., 542 F.3d 59, 64 (3d Cir.
2008). Plaintiff alleges that on March 21, 2020, he was threatened by Defendants
Lieutenant Pritts, Lieutenant Whitaker, and the Head of Security at SCI Somerset. He
alleges that Nurse Roxane told him that she would not go against the officers for any
reason. He alleges that on the same date, he was injured when Pritts leveled his feet
against the gate, yanked Plaintiff's wrists through the gate, and pulled with all his might
while saying, “let’s see how strong your Black ass is.” (D.|. 3 at 5)
ll LEGAL STANDARDS

A federal court may properly dismiss an action sua sponte under the screening
provisions of 28 U.S.C. § 1915(e)(2)(B) and § 1915A\(b) if “the action is frivolous or
malicious, fails to state a claim upon which relief may be granted, or seeks monetary
relief from a defendant who is immune from such relief.” Ball v. Famiglio, 726 F.3d 448,
452 (3d Cir. 2013): see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions); 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

 
Case 1:21-cv-00145-CFC Document 10 Filed 07/30/21 Page 3 of 6 PagelD #: 51

defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison
conditions). The court must accept all factual allegations in a complaint as true and
take them in the light most favorable to a pro se plaintiff. See Phillips v. County of
Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93
(2007). Because Plaintiff proceeds pro se, his pleading is liberally construed and his
Compiaint, “however inartfully pleaded, must be held to less stringent standards than
formal pleadings drafted by lawyers.” Erickson, 551 U.S. at 94 (citations omitted).

A complaint is not automatically frivolous because it fails to state a claim. See
Dooley v. Wetzel, 957 F.3d. 366, 374 (3d Cir. 2020) (quoting Neitzke v. Williams, 490
U.S. 319, 331 (1989)); see also Grayson v. Mayview State Hosp., 293 F.3d 103, 112
(3d Cir. 2002). “Rather, a claim is frivolous only where it depends ‘on an “indisputably
meritless legal theory” ora “clearly baseless” or “fantastic or delusional” factual
scenario.” Dooley v. Wetzel, 957 F.3d at 374 (quoting Mitchell v. Horn, 318 F.3d 523,
530 (2003) and Neitzke, 490 U.S. at 327-28).

The legal standard for dismissing a complaint for failure to state a claim pursuant
to § 1915(e)(2)(B)(ii) and § 1915A(b)(1) is identical to the legal standard used when
deciding Rule 12(b)(6) motions. See Tourscher v. McCullough, 184 F.3d 236, 240 (3d
Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a
claim under § 1915(e)(2)(B)). However, before dismissing a complaint or claims for
failure to state a claim upon which relief can be granted pursuant to the screening
provisions of 28 U.S.C. §§ 1915 and 1915A, the Court must grant a plaintiff leave to
amend his complaint unless amendment would be inequitable or futile. See Grayson v.

Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

2

 
Case 1:21-cv-00145-CFC Document 10 Filed 07/30/21 Page 4 of 6 PagelD #: 52

A complaint may be dismissed only if, accepting the well-pleaded allegations in
the complaint as true and viewing them in the light most favorable to the plaintiff, a court
concludes that those allegations “could not raise a claim of entitlement to relief.” Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007). Though “detailed factual allegations”
are not required, a complaint must do more than simply provide “labels and
conclusions” or “a formulaic recitation of the elements of a cause of action.” Davis v.
Abington Mem’! Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (internal quotation marks
omitted). In addition, a complaint must contain sufficient factual matter, accepted as
true, to state a claim to relief that is plausible on its face. See Williams v. BASF
Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) and Twombly, 550 U.S. at 570). Finally, a plaintiff must plead facts sufficient
to show that a claim has substantive plausibility. See Johnson v. City of Shelby, 574
U.S. 10 (2014). A complaint may not be dismissed for imperfect statements of the legal
theory supporting the claim asserted. See id. at 10.

A court reviewing the sufficiency of a complaint must take three steps: (1) take
note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,
because they are no more than conclusions, are not entitled to the assumption of truth;
and (3) assume the veracity of any well-pleaded factual allegations and then determine
whether those allegations plausibly give rise to an entitlement to relief. Connelly v.
Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (internal citations and quotation
marks omitted). Elements are sufficiently alleged when the facts in the complaint

“show” that the plaintiff is entitled to relief. /qba/, 556 U.S. at 679 (quoting Fed. R. Civ.

 
Case 1:21-cv-00145-CFC Document 10 Filed 07/30/21 Page 5 of 6 PagelD #: 53

P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-specific task that
requires the reviewing court to draw on its judicial experience and common sense.” /d.
IV. DISCUSSION

A. Eleventh Amendment Immunity

Defendant Pennsylvania Department of Correction is immune from suit.
“Because the Commonwealth of Pennsylvania’s Department of Corrections is part of the
executive department of the Commonwealth, . . . it shares in the Commonwealth’s
Eleventh Amendment immunity.” Lavia v. Pennsylvania Dep’t of Corr., 224 F.3d 190,
195 (3d Cir. 2000). To the extent Plaintiff seeks injunctive relief against the DOC, it too,
is barred by the Eleventh Amendment. See Beckett v. Pennsylvania Dep’t of Corr., 597
F. App’x 665, 667 (3d Cir. 205) (citing Will v. Michigan Dep’t of State Police, 491 U.S.
58, 71 (1989)). Moreover, the DOC does not qualify as a “person” amenable to suit
pursuant to § 1983. See Pettaway v. SC/ Albion, 487 F. App’x 766, 768 (3d Cir. 2012)
(citing Will, 491 U.S. at 71). Therefore, the DOC will be dismissed as a defendant.

B. Claims against Individual Defendants

Plaintiff alleges that Pritts, Whitaker, and the Head of Security threatened him.
“Words—even verbal threats—alone are insufficient to violate the Eighth Amendment.”
Smith v. Sherman, 2021 WL 1549662, at *2 (M.D. Pa. Apr. 20, 2021) (citing Robinson v.
Taylor, 204 F. App’x 155, 156 (3d Cir. 2006) (‘It is well settled that verbal harassment of
a prisoner... does not violate the Eighth Amendment.”). Similarly, allegations that
prison personnel have used threatening language and gestures are not cognizable

claims under § 1983. Collins v. Cundy, 603 F.2d 825 (10th Cir. 1979) (defendant

 
Case 1:21-cv-00145-CFC Document 10 Filed 07/30/21 Page 6 of 6 PagelD #: 54

laughed at prisoner and threatened to hang him). Plaintiff's claims of threats are not
cognizable under § 1983.

The claims against Nurse Roxanne does not rise to the level of a constitutional
violation. She merely told Plaintiff the she did not go against her officers.

Finally, Plaintiff has alleged what appears to be a cognizable and non-frivolous
excessive force claim against Lieutenant Pritts.
V. CONCLUSION |

For the above reasons, the Court will: (1) dismiss Defendants PA Department of
Correction, Lieutenant Whitaker, Nurse Roxanne Unknown, and SCI Somerset Head of
Security, and claims alleging threats pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ili)
and 1915A(b)(1) and (2); and (2) allow Plaintiff to proceed against Lieutenant Pritts on
the excessive force claim.

An appropriate order will be entered.

 
